DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 has been entered.


The rejection under section 103 is withdrawn in favor of the following new ground of rejection, adding U.S. Publication No. 20180360793 based on an application by Hu et al. and U.S. Publication No. 20190194344 based on an application by Piater et al.:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 19, 21-28, 31, 32, 34, 64, 65 and 93 are rejected under 35 U.S.C. 103 as being unpatentable over Dennler et al., BIOOCONJUGATE CHEMISTRY, vol. 25, no. 3, 19 March 2014 (2014-03-19), pages 569-578 (Dennler) or WO 2015162563 (WO 563) in view of:
U.S. Publication No. 20180071402 based on an application by Bregeon (Bregeon I);
U.S. Publication No. 20160022833 based on an application by Bregeon (Bregeon II);
U.S. Publication No. 20180360793 based on an application by Hu et al. (Hu); or 
U.S. Publication No. 20190194344 based on an application by Piater et al. (Piater).

Dennler teaches a method for producing a glutaminyl-modified antibody comprising: (a) treating a deglycosylated antibody (PNgase F-treated Ab) with at least 40 molar equivalents of a primary amine compound in the presence of transglutaminase (MTGAse) at a reaction pH 7.4 (PBS buffers at pH 7.4), reacted for 16 hrs (see page 572, column 1, last par. to column 2, par. 1). By this process ADCs with a DAR of 2 were obtained. The ADCs disclosed in D1 are suitable for therapy or for the treatment of cancer:


    PNG
    media_image1.png
    109
    352
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    154
    334
    media_image2.png
    Greyscale

The reaction is also schematically depicted, below:

    PNG
    media_image3.png
    344
    695
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    618
    716
    media_image4.png
    Greyscale

	

    PNG
    media_image5.png
    758
    371
    media_image5.png
    Greyscale



Moreover, WO 563 (see Example 1) discloses that in one instance transglutaminase tags were engineered at both the light chain and heavy chain C-termini of the antibody, as well as at position 297 of the human IgG (EU numbering scheme) (e.g. , the wild-type amino acid asparagine (N) was substituted with glutamine at position 297 of the Trop-2 antibody (N297Q)). Combination of tags engineered at both the light chain and the heavy chain, or multiple sites within the heavy or light chain of the antibodies, carried multiple conjugation sites per antibody (e.g., DAR of 4-10).Anti-Trop-2 antibody conjugation to a payload (e.g. , MMAD) was then achieved via microbial transglutaminase-catalyzed transamidation reaction between the anti-Trop-2 antibody carrying a glutamine-containing tag(s) at the specific site (e.g. , carboxyl terminus and/or amino terminus of the heavy chain or light chain, position 297. and/or at another site of the antibody) and an amine-containing linker linked to a payload (e.g. , MMAD). Purified anti-Trop-2 antibody in the concentration of 33 pM was incubated with a 10 - 100 M excess acvl acceptor in the presence of 1 - 3% (w/v) transglutaminase in various buffers (150 mM sodium chloride or sodium sulfate, and 25 mM MES, HEPES [4-(2-hydroxyethyl)-1 -piperazineethanesulfonic acid] orTris HCI buffer at pH range 6.2 - 9.2). The reaction conditions were adjusted for individual acyl acceptor derivatives. Following incubation at 37°C for 16-20 hours, the antibody was purified using standard chromatography methods known to persons skilled in the art.
The difference between the processes disclosed in the primary references and those covered in the rejected claims is that the primary references fail to disclose the required primary amine and pH.  However, those of ordinary skill would have been motivated to optimize the reaction conditions, including the pH, for the specific antibody and amine to produce the desired conjugate.  This reflected in the pH ranges disclosed in the primary references.  Therefore, while pH may be critical, it is critical for the specific reactants, which is within the optimization of those of ordinary skill.  
For example, transglutaminase-mediated conjugation of azido-PEG amines, such as those covered in the rejected claims, in the recited pH range is known.  
See Bregeon I:   

    PNG
    media_image6.png
    188
    414
    media_image6.png
    Greyscale


The required amine is exemplified:

    PNG
    media_image7.png
    37
    259
    media_image7.png
    Greyscale
see page 36.






Bregeon II:

    PNG
    media_image8.png
    573
    429
    media_image8.png
    Greyscale


The required amine is exemplified:

    PNG
    media_image7.png
    37
    259
    media_image7.png
    Greyscale
see page 16.


As outlined above, The Bregeon references demonstrate that transglutaminase-mediated conjugation of azido-PEG amines, such as those covered in the rejected claims, in the recited pH range, can be performed with a reasonable expectation of success.  In this manner, the results of the conjugation cannot be said to be unexpected.  
Hu, newly cited, demonstrates that conjugation with transglutaminase within the claimed range was considered well within the purview of those of ordinary skill:
Example 7. Conjugation of IgG Subclasses Catalyzed by mTGase 
[0208] Purified human IgG 2 or IgG 4 at 1-10 mg/ml in Tris buffer (pH 7.0-8.0).  Those of ordinary skill would have good reason to optimize within this range. 
Again, the rejected claims cover a pH between about 7.6 to about 7.8.  The examiner joins Piater, newly cited, to demonstrate that conjugation within this range is known:

    PNG
    media_image9.png
    216
    426
    media_image9.png
    Greyscale

Again, any criticality demonstrated in the specification is not commensurate with the scope of antibody and primary amine recited by the rejected claims.  


Applicant has amended the claims to require that at least a 97.5% drug occupancy relative to the number of sites available.  
Again, the results are not considered probative of unexpected results since a pH of 7.5 is not represented, which is disclosed in the closest prior art, as outlined above, see MPEP 716.01(c) (“[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).”). See also 716.02(e) (“An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original).”).   
Moreover, since the prior art demonstrates a pH of 7.5, which is within the claimed range, those of ordinary skill would expect similar results, see In re Woodruff "discovering and claiming a new benefit of an old process cannot render the process again patentable." 919 F. 2d 1575, 1578 (Fed. Cir. 1990).

As outlined above, an artisan had a good reason for, and a reasonable expectation of success in, conducting the reaction in the recited pH range.  As explained by the Supreme Court, solving a problem by selecting a solution from a limited number of known options is obvious: “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  
With regard to any unpredictability associated with using different pH’s to produce different drug-antibody ratios (DAR’s), the notion that unpredictability confers patentability should be disregarded since a rule of law equating unpredictability to patentability, applied in this case, would mean that any method of making an ADC with a given pH would be separately patentable, simply because the formation and properties of each ADC must be verified through testing. This cannot be the proper standard since the expectation of success need only be reasonable, not absolute.  
Here, Applicant has conducted a common optimization of the known pH’s to produce an ADC, which is routine.  Specifically, Applicant engaged in routine, verification testing to optimize selection of one of several known and clearly suggested pH’s to prepare a pharmaceutically-acceptable conjugate.  In this regard, creating a “product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient . . . to enhance commercial opportunities . . . is universal—and even common-sensical.” see  DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356 at 1368. Therefore, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642